             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS

 RED HOOK LOBSTER POUND, LLC,                        )        Case No. 5:21-cv-153
                                                     )
         Plaintiff,                                  )
                                                     )        JURY DEMANDED
 v.                                                  )
                                                     )
 RED HOOK CAJUN SEAFOOD & BAR                        )
 INC. and RED HOOK CRAB SHACK LLC,                   )
                                                     )
         Defendants.                                 )

                                    ORIGINAL COMPLAINT

       Plaintiff Red Hook Lobster Pound LLC (“Red Hook Lobster” or “Plaintiff”), by and

through its attorneys, for its Complaint against Red Hook Cajun Seafood & Bar Inc. (hereinafter,

“Red Hook Seafood”) and Red Hook Crab Shack LLC (hereinafter “Red Hook Seafood–San

Antonio”) (collectively “Defendants”) alleges as follows:

                             I.      SUMMARY OF THE ACTION

       1.       This is an action for trademark infringement, unfair competition, contributory

infringement and unfair competition, and cybersquatting under the Federal Trademark Act of

1946, as amended, 15 U.S.C. §§ 1051 et. seq. (the “Lanham Act”).

       2.       Plaintiff owns the registered trademark for RED HOOK LOBSTER POUND.

Defendants are willfully and continuously infringing the RED HOOK LOBSTER POUND mark

and unfairly competing with Red Hook Lobster through Defendant’s use and operation of their

“Red Hook Seafood” restaurants while also “squatting” on a confusingly similar domain name to

divert Internet traffic from Plaintiff’s website.

                                          II.       PARTIES

       3.       Plaintiff Red Hook Lobster Pound LLC is a New York limited liability company

with its principal place of business at 284 Van Brunt Street, Brooklyn, New York 11231.
            Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 2 of 17




       4.      Defendant Red Hook Cajun Seafood & Bar Inc. (hereafter “Red Hook Seafood”) is

a Tennessee corporation with its principal place of business at 6105 Stage Road, Bartlett,

Tennessee 38134 and operating under the names “Red Hook Seafood,” “Red Hook Seafood &

Bar” and “Red Hook Cajun Seafood & Bar.” Red Hook Seafood may be served with process

through its Registered Agent, Sun Wai Joe Ng, 6105 Stage Road, Bartlett, Tennessee 38134-8313.

Red Hook Seafood is a franchisor of a chain of restaurants operating under the “Red Hook

Seafood” name.

       5.      Defendant Red Hook Crab Shack LLC (“Red Hook Seafood–San Antonio”) is a

Texas limited liability company with its principal place of business at 6759 NW Loop 410, San

Antonio, Texas 78238 and operating under the names “Red Hook Seafood,” “Red Hook Seafood

& Bar” and “Red Hook Cajun Seafood & Bar.” Red Hook Seafood–San Antonio may be served

with process through its Registered Agent, Youqin Lin, 6759 NW Loop 410, San Antonio, Texas

78238. Red Hook Seafood–San Antonio is a franchisee of Red Hook Seafood.

                            III.   JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1338, and 15 U.S.C. §1121.

       7.      The exercise of both general and specific personal jurisdiction over Defendant Red

Hook Seafood is proper because, upon information and belief, Red Hook Seafood has entered into

a franchise agreement with Defendant Red Hook Seafood–San Antonio, which is registered in

Texas and operates a restaurant in the Western District of Texas.

       8.      The exercise of both general and specific personal jurisdiction over Defendant Red

Hook Seafood–San Antonio is proper because, upon information and belief, Red Hook Seafood–

San Antonio is a limited liability company registered in the state of Texas, and which owns and

operates a restaurant in San Antonio, Texas.



                                               -2-
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 3 of 17




       9.      Defendants’ operation of the Red Hook Seafood restaurant within the Western

District of Texas gives rise to Plaintiff’s cause of action, as Defendants market, promote, advertise,

and offer their restaurant services under the infringing Red Hook Seafood mark in this district.

       10.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1391.

                              IV.     FACTUAL BACKGROUND

A.     RED HOOK LOBSTER HAS RECEIVED VALUABLE NATIONWIDE AND
       GLOBAL RECOGNITION AND OWNS VALUABLE COMMON LAW RIGHTS
       IN THE RED HOOK LOBSTER POUND MARK

       11.     Plaintiff owns and operates the world-renowned Red Hook Lobster Pound

restaurant located in Brooklyn, New York. Red Hook Lobster Pound was founded by Susan Povich

and Ralph Gorham in 2009, and has been using the RED HOOK LOBSTER POUND name and

mark since then (“RED HOOK LOBSTER POUND Mark”). The restaurant was inspired by family

vacations to Maine, where Ms. Povich spent summers with family growing up.

       12.     Since its founding, Red Hook Lobster has expanded to a second location within

UrbanSpace Vanderbilt, one of the most popular food halls in New York City, near Grand Central

Station.

       13.     Red Hook Lobster also has a food truck, affectionately nicknamed “Big Red.” Big

Red provides event catering and attends outdoor food festivals in New York (Long Island), New

Jersey, and Connecticut. In a typical year, during outdoor event season Big Red is featured at

events every weekend. The RED HOOK LOBSTER POUND Mark is prominently displayed on

both doors, one side, and the back of the truck.

       14.     Additionally, Red Hook Lobster hosts stalls at Brooklyn Flea, an outdoor flea and

vintage market, and Smorgasburg, the largest open-air food market in America. Both markets are

international travel destinations: Brooklyn Flea has been listed as one of the best flea markets in




                                                -3-
                Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 4 of 17




the U.S. in Fodor’s Travel Guide, HGTV, Travel + Leisure, and others, and one of the best flea

markets in the world in Jetsetter and Budget Travel.

          15.    From September 2016 to February 2017, Red Hook Lobster also hosted a stall at

Smorgasburg Los Angeles in Los Angeles, California.

          16.    In 2010, Ms. Povich licensed the RED HOOK LOBSTER POUND brand to her

cousin, Doug Povich, who operated two Red Hook Lobster food trucks in Washington, D.C. until

July 2020, when they discontinued operation due to the Coronavirus pandemic. Doug Povich is

considered one of the fathers of the DC food truck scene, and in 2010 the D.C. Red Hook Lobster

food truck was the first food truck to receive a starred rating in the Washington Post Fall Dining

Guide.

          17.    Red Hook Lobster hopes to re-open the food trucks in D.C. in the near future.

          18.    Red Hook Lobster began receiving national attention immediately after its opening.

Only weeks after the original Red Hook Lobster location opened in 2009, it received a write-up in

The New York Times. Since then, the notoriety of Red Hook Lobster has only increased.

          19.    In 2013, Red Hook Lobster’s Big Red was named the “#1 Food Truck in America”

by The Daily Meal, a website that provides recipes, vacation destinations, cooking tips, and

restaurant reviews featuring restaurants across the United States. After receiving this honor, Ms.

Povich was featured on the Today show on June 17, 2013 to discuss the Red Hook Lobster

restaurant and food truck.

          20.    The list of high-profile national publications that have rated, reviewed, profiled, or

included Red Hook Lobster in “best-of” lists or activity guides includes Zagat, The New York

Times, Glamour, Eater, The Wall Street Journal, Thrillist, Food Network, Tripadvisor and many

others.




                                                  -4-
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 5 of 17




       21.     Beyond print media, Red Hook Lobster was also featured on restaurant and travel

show Eat St., a Canadian reality television show in which comedian and host James Cunningham

tours North America to find the most inventive meals served from food trucks. “Claws for

Celebration,” the episode featuring Red Hook Lobster, aired on Food Network Canada and

Cooking Channel in the United States on July 24, 2014.

       22.     More recently, celebrity chef Bobby Flay and his daughter Sophia visited Red Hook

Lobster on Season 1, Episode 2 of The Flay List, a Food Network restaurant show in which the

culinary celebrity family visits their favorite restaurants. The episode aired nationally on

September 19, 2019 on The Food Network, and is available to stream on Hulu, or purchase and

stream on Amazon Prime and Google Play. (The episode, “Lobster” is listed as Episode 5 on

streaming services).

       23.     Red Hook Lobster receives visitors from across the United States. During a typical

year, Ms. Povich estimates that 25% of their customers are from out of state.

       24.     The publicity that Red Hook Lobster has received has not been limited to the United

States. Red Hook Lobster has been featured in several airline magazines, including those published

by LATAM Airlines, the largest airline in Latin America, Alitalia, the largest Italian airline, and

Swiss International Air Lines in Switzerland. Red Hook Lobster has also been featured in

international publications and travel guides, including Lonely Planet, Fodor’s Travel, Ett Annat

New York, a Swedish travel guide by Daniel Svanberg, and many others.

       25.     Due in part to the expansive publicity received through national and global media

outlets since its founding, Red Hook Lobster has hosted diners from across the United States and

the world.




                                               -5-
               Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 6 of 17




       26.      Red Hook Lobster receives a significant number of international diners; during a

typical year, Ms. Povich estimates that approximately 25% of their diners are visiting from abroad.

       27.      Through Plaintiff’s longstanding and continuous use and promotion, the RED

HOOK LOBSTER POUND Mark has become distinctive and is widely recognized as a

designation of the source of the goods and services Plaintiff offers.

       28.      As a result of Plaintiff’s longstanding and continuous use and promotion of the

RED HOOK LOBSTER POUND Mark, Plaintiff has developed significant and valuable goodwill

and common law rights in the mark throughout the entire United States.

       29.      The RED HOOK LOBSTER POUND Mark is distinctive, and distinguishes

Plaintiff and its goods and services from other competitors who sell seafood and operate seafood

restaurants.

       30.      As a result of its national and global prominence, and the strength of the RED

HOOK LOBSTER POUND Mark, Red Hook Lobster is regularly contacted by parties interested

in franchising the restaurant and licensing the mark. Red Hook Lobster has already received

multiple serious offers to franchise the restaurant beyond the Northeast to the entire United States,

and indeed worldwide. These included a 2019 offer from Fransmart, the franchise development

company responsible for the national franchising of successful restaurants including Five Guys

Burgers & Fries, Qdoba Mexican Grill, The Halal Guys, and many others.

       31.      Red Hook Lobster intends to franchise the restaurant and license the RED HOOK

LOBSTER POUND name and mark with a franchise partner that is closely aligned with its values,

quality, and vision for expansion. However, Red Hook Lobster’s first priority is maintaining and

continuing to grow the value and goodwill of the brand, which it has carefully cultivated for the

past decade.




                                                -6-
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 7 of 17




B.     PLAINTIFF’S REGISTERED RED HOOK LOBSTER POUND MARK IS
       INCONTESTABLE, FAMOUS AND VALUABLE

       32.     In addition to its valuable common law rights, Red Hook Lobster owns U.S.

Trademark Registration No. 4,001,120, for RED HOOK LOBSTER POUND and Design for

“wholesale and retail store services and on-line retail and wholesale store services featuring

seafood” and “restaurant services featuring seafood” (hereinafter “RED HOOK LOBSTER

POUND & DESIGN Mark”) (the RED HOOK LOBSTER POUND Mark and RED HOOK

LOBSTER POUND & DESIGN Mark will be collectively referred to as the “RED HOOK

LOBSTER POUND Marks”).




       33.     U.S. Trademark Registration No. 4,001,120 is registered on the Principal Register

of the U.S. Patent and Trademark Office and therefore is entitled to the legal presumptions that:

the mark is valid; Red Hook Lobster is the owner of the mark; and that Red Hook Lobster has the

exclusive right to use the mark in commerce on or in connection with “wholesale and retail store

services and on-line retail and wholesale store services featuring seafood” and “restaurant services

featuring seafood.”

       34.     The United States Patent and Trademark Office issued U.S Trademark Registration

No. 4,001,120, on July 26, 2011. A true and correct copy of the registration certificate is attached

hereto as Exhibit A.




                                               -7-
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 8 of 17




       35.    U.S Trademark Registration No. 4,001,120 is incontestable pursuant to 15 U.S.C.

§ 1065.

C.     DEFENDANTS’ INFRINGING USE OF “RED HOOK” (AND VARIATIONS)
       TRADES ON PLAINTIFF’S HARD EARNED SUCCESS AND GOODWILL

       36.    Red Hook Seafood is a restaurant chain established in 2019, with one location in

San Antonio, Texas and five locations in Tennessee.

       37.    Upon information and belief, Red Hook Seafood is the franchisor of the Red Hook

Seafood restaurant chain, and Red Hook Seafood–San Antonio is one of its franchisees.

       38.    Upon information and belief, Red Hook Seafood is the franchisor of at least five

other Red Hook seafood restaurant chain locations throughout Tennessee in Bartlett, Jackson,

Poplar, Winchester and Wolfchase (hereafter, collectively, the “Tennessee Franchisees”).

       39.    Red Hook Seafood and its franchisees are not in any way affiliated with or licensed

by Red Hook Lobster.

       40.    Defendants advertise all six restaurant locations at www.redhookseafood.com.

       41.    In many places the website advertises the restaurants as simply “Red Hook Seafood

& Bar,” “Red Hook Seafood” and “Red Hook” without the “Cajun” modifier that appears in Red

Hook Seafood’s corporate name.

       42.    Defendants’ logo and website text emphasizes the phrase “Red Hook” as the most

prominent part of the restaurant name.




                                             -8-
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 9 of 17




       43.       Defendants and the Tennessee Franchisees are using “Red Hook,” “Red Hook

Seafood” (and variations), and the domain name “redhookseafood.com” without Plaintiff’s

authorization.

       44.       Upon information and belief, Defendants’ domain name was registered in 2019,

over a decade after Red Hook Lobster registered its domain name in 2008.

       45.       Defendants’ website includes information about franchising opportunities for the

brand, and aggressively promotes the “Red Hook Seafood” name in an attempt to further franchise

the infringing brand in other locations across the United States.

       46.       For example, according to a recent article in the San Antonio Business Journal,

Defendants are currently leasing a space in Live Oak, Texas just northeast of San Antonio, where

they intend to open a second Red Hook location in Texas.

       47.       The email addresses for each of defendants’ restaurants are formed by the city name

followed by “@redhookseafood.com.” Thus, for example, the email address of Red Hook

Seafood–San Antonio is sanantonio@redhookseafood.com.

       48.       Upon information and belief, Defendant Red Hook Seafood runs and maintains the

website and email servers for Red Hook Seafood–San Antonio and the Tennessee Franchisees.

       49.       Upon information and belief, Defendants have no connection to any location named

“Red Hook,” or any other connection to the phrase in any way.




                                                -9-
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 10 of 17




       50.     Upon information and belief, neither lobsters nor crabs are caught using hooks

(certainly not red hooks), but rather lobster or crab traps.

       51.     Upon information and belief, Defendants and the Tennessee Franchisees

deliberately adopted and are using the “Red Hook” name to trade upon the hard earned renown

and goodwill of Red Hook Lobster Pound.

D.     DEFENDANTS’ INFRINGING USE OF “RED HOOK”(AND VARIATIONS)
       CAUSES CONFUSION AND INJURES PLAINTIFF

       52.     Defendants’ and the Tennessee Franchisees’ use of “Red Hook” and variations as

a corporate name, trademark, domain name and social media handles is likely to cause confusion

with Plaintiff’s RED HOOK LOBSTER POUND Marks.

       53.     Defendants’ and the Tennessee Franchisees’ infringing conduct, described herein,

is likely to cause confusion, to cause mistake, and/or to deceive consumers, at least as to some

affiliation, connection or association of Defendants and the Tennessee Franchisees with Plaintiff,

or as to the origin, sponsorship, or approval of the products and/or services of Defendants and the

Tennessee Franchisees by Plaintiff.

       54.     Defendants’ and the Tennessee Franchisees’ infringing conduct, described herein,

falsely indicates to consumers that the Defendants’ and Tennessee Franchisees’ goods and services

are affiliated, connected or associated with Red Hook Lobster, or are sponsored, endorsed, or

approved by Red Hook Lobster, or are in some manner related to Red Hook Lobster.

       55.     Defendants and the Tennessee Franchisees are using the goodwill of the RED

HOOK LOBSTER POUND Marks to divert Internet traffic to their website and confuse customers

and potential business partners and franchisees for their own financial gain.

       56.     Defendants’ and the Tennessee Franchisees’ unauthorized use of “Red Hook,”

“Red Hook Seafood” and variations in their domain name, website, and social media handles is




                                                - 10 -
             Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 11 of 17




likely to cause confusion, to cause mistake, and/or to deceive customers and potential customers

of the parties, at least as to some affiliation, connection or association of Defendants’ and the

Tennessee Franchisees’ domain name with Red Hook Lobster, or as to the origin, sponsorship, or

approval of the domain name and related website’s products and services.

       57.     Defendants’ and the Tennessee Franchisees’ unauthorized use of “Red Hook,”

“Red Hook Seafood,” and variations in their domain name is likely to cause confusion, to cause

mistake, and/or to deceive franchisees and potential franchisees of the parties, and deprive Red

Hook Lobster of franchising opportunities through the diversion of Internet traffic of potential

franchisees to Defendants’ and the Tennessee Franchisees’ website.

       58.     Defendants’ infringing conduct, described herein, enables Defendants and the

Tennessee Franchisees to trade on and receive the benefit of goodwill in the RED HOOK

LOBSTER POUND Marks, which has been built up at great labor and expense over more than a

decade. Defendants’ and the Tennessee Franchisees’ use of this mark in the manner described

above also enables Defendants and the Tennessee Franchisees to gain acceptance for their goods

and/or services, not solely on their own merits, but on the reputation and goodwill of Plaintiff and

the RED HOOK LOBSTER POUND Marks.

       59.     Defendants’ and the Tennessee Franchisees’ infringing conduct, described herein,

prevents Plaintiff from controlling the nature and quality of goods and/or services provided as a

result of those uses and place the valuable reputation and goodwill of Red Hook Lobster in the

hands of Defendants, over whom Plaintiff has no control.

       60.     Upon information and belief, as franchisor of the Red Hook Seafood–San Antonio

and the Tennessee Franchisees, Defendant Red Hook Seafood provided its franchisees with




                                               - 11 -
              Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 12 of 17




unauthorized licenses to use “Red Hook,” “Red Hook Seafood,” and other infringing variations as

corporate names and trademarks in the various locations.

        61.     Defendants’ use of “Red Hook,” “Red Hook Seafood” and variations has caused

actual confusion among customers and potential customers.

        62.     For example, in late November 2020, a waitress at Red Hook Seafood–San Antonio

received a $2,000.00 tip from a customer. However, the restaurant claimed that it was unable to

process the tip because of a $500 transaction maximum for tips left by card.

        63.     Local news outlets reported the story, and by December 2, 2020, the story had

received national attention.

        64.     Immediately after the story of the mistreated waitress became public, Red Hook

Lobster began receiving one-star reviews and derogatory messages on review platforms and social

media. These negative reviews and messages explicitly referenced the incident with the waitress

at the Red Hook Seafood–San Antonio restaurant, and criticized the decision not to pay the entirety

of the tip.

        65.     Upon information and belief, the negative reviews and messages Red Hook Lobster

received in December 2020 are a direct result of customers’ actual confusion between Defendants

and Red Hook Lobster.

                                      COUNT I:
                    TRADEMARK INFRINGEMENT IN VIOLATION OF
                    SECTION 32 OF THE LANHAM ACT, 15 U.S.C. § 1114

        66.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 65, supra,

as if fully stated herein.

        67.     The acts of Defendants complained of herein constitute infringement of Plaintiff’s

federally registered RED HOOK LOBSTER POUND & DESIGN Mark in violation of Section 32

of the Lanham Act, 15 U.S.C. §1114.



                                              - 12 -
              Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 13 of 17




        68.     Plaintiff is the exclusive owner of the federally registered RED HOOK LOBSTER

POUND & DESIGN Mark.

        69.     Plaintiff’s exclusive rights in and to the RED HOOK LOBSTER POUND &

DESIGN Mark predate any rights that Defendants could establish in and to any mark that consists

of “Red Hook” in whole and/or in part.

        70.     Plaintiff’s RED HOOK LOBSTER POUND & DESIGN Marks are distinctive and

valuable.

        71.     Plaintiff’s RED HOOK LOBSTER POUND & DESIGN Mark identifies Plaintiff

as the exclusive source of products offered under the RED HOOK LOBSTER POUND & DESIGN

Mark and, therefore, the Plaintiff’s RED HOOK LOBSTER POUND & DESIGN Mark has

acquired distinctiveness.

        72.     Defendants’ use of “Red Hook,” “Red Hook Seafood,” and variations in commerce

on, for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products and services, as alleged, herein, is causing, and is likely to continue to cause, consumer

confusion, mistake, and/or deception about whether Defendants are Plaintiff, and/or whether

Defendants are a licensee, authorized distributor, and/or affiliate of Red Hook Lobster.

        73.     Defendants’ use of “Red Hook,” “Red Hook Seafood,” and variations in commerce

on, for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products and services, as alleged, herein is causing, and is likely to continue to cause, consumer

confusion, mistake, and/or deception about whether Defendants and/or Defendants’ products and

services originate with, and/or are sponsored or approved by, and/or offered under a license from,

Plaintiff or vice versa.




                                              - 13 -
              Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 14 of 17




        74.     Based on Plaintiff’s longstanding and continuous use of its RED HOOK LOBSTER

POUND & DESIGN Mark in United States commerce, as well as the federal registration of the

RED HOOK LOBSTER POUND & DESIGN Mark, Defendants had constructive knowledge of

Plaintiff’s superior rights in and to the RED HOOK LOBSTER POUND & DESIGN Mark when

Defendants adopted and began using “Red Hook,” “Red Hook Seafood,” and variations as part of

their bad-faith scheme to confuse and deceive consumers, as alleged, herein.

        75.     Upon information and belief, Defendants adopted and used “Red Hook,” “Red

Hook Seafood,” and variations in furtherance of Defendants’ willful, deliberate, and bad-faith

scheme to trade upon the extensive consumer goodwill, reputation, fame, and commercial success

of products and services that Plaintiff offers under its RED HOOK LOBSTER POUND &

DESIGN Mark.

        76.     Upon information and belief, Defendants have made, and will continue to make,

substantial profits and gain from their unauthorized conduct to which Defendants are not entitled

at law or in equity.

        77.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendants’ acts and conduct complained of herein, unless restrained by law. Plaintiff has no

adequate remedy at law.

        78.     The acts of Defendants complained of herein have been willful and in bad faith,

making this an exceptional case within the meaning of 15 U.S.C. § 1117(a).

                                   COUNT II:
                   UNFAIR COMPETITION IN VIOLATION OF
         SECTION 43(a)(1)(A) OF THE LANHAM ACT, 15 U.S.C. § 1125(a)(1)(A)

        79.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 78, supra,

as if fully stated herein.




                                              - 14 -
              Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 15 of 17




        80.     The acts of Defendants complained of herein constitute unfair competition, false

endorsement, false association, and/or false designation of origin, in violation of 15 U.S.C.

§ 1125(a)(1)(A). Specifically, Defendants’ use of “Red Hook,” “Red Hook Seafood,” and

variations is likely to cause confusion, and to cause mistake, and to deceive customers and potential

customers as to the affiliation, connection, or association of Defendants with Plaintiff.

        81.     Defendants have deceived, misled, and confused customers as to their association

with Plaintiff, and in doing so have traded off of Plaintiff’s reputation and goodwill.

        82.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendants’ acts and conduct complained of herein, unless restrained by law.

        83.     Plaintiff has no adequate remedy at law.

                               COUNT III:
           CONTRIBUTORY INFRINGEMENT AND UNFAIR COMPETITION

        84.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 83, supra,

as if fully stated herein.

        85.     The acts of the Tennessee Franchisees described herein also constitute infringement

of Plaintiff’s federally registered RED HOOK LOBSTER POUND & DESIGN Mark in violation

of Section 32 of the Lanham Act, 15 U.S.C. §1114 as well as unfair competition, false

endorsement, false association, and/or false designation of origin, in violation of 15 U.S.C.

§ 1125(a)(1)(A).

        86.     Defendant Red Hook Seafood is contributorily liable for the infringement and

unfair competition of Red Hook Seafood–San Antonio and the Tennessee Franchisees. Defendant

Red Hook Seafood intentionally induced Red Hook Seafood–San Antonio and the Tennessee

Franchisees to infringe Plaintiff’s federally registered RED HOOK LOBSTER POUND &

DESIGN Mark and to engage in unfair competition, false endorsement, false association, and/or




                                               - 15 -
              Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 16 of 17




false designation of origin. Further, Defendant Red Hook Seafood had actual knowledge of the

infringing conduct and unfair competition of its franchisees, and continued to use its corporate

resources to advertise and promote Red Hook Seafood–San Antonio and the Tennessee

Franchisees.

                                   COUNT IV:
                   VIOLATION OF FEDERAL ANTI-CYBERSQUATTING
                           CONSUMER PROTECTION ACT

        87.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 86, supra,

as if fully stated herein.

        88.     The acts of Defendants complained of herein constitute a violation of the Anti-

Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d).

        89.     Specifically, Defendants are, in bad faith and with an intent to profit, using the

goodwill of the RED HOOK LOBSTER POUND Marks to divert Internet traffic to its websites

and confuse consumers for their own financial gain.

                                      V.     JURY DEMAND

        Plaintiff Red Hook Lobster Pound LLC demands a trial by jury of all issues so triable.

                                VI.        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for the following relief:

        A.      A preliminary and permanent injunction that prohibits Defendants, their agents,

servants, employees, attorneys, assigns and all persons in concert or participation with them, from

using and/or franchising or licensing others to use “Red Hook” “Red Hook Seafood,” “Red Hook

Cajun Seafood,” “Red Hook Seafood & Bar,” or any variation thereof, as a mark, name, or any

other source of indicia in connection with the marketing or sale of their products and services.

        B.      A preliminary and permanent injunction that prohibits Defendants, their agents,

servants, employees, attorneys, assigns and all persons in concert of participation with them, from



                                               - 16 -
            Case 5:21-cv-00153 Document 1 Filed 02/17/21 Page 17 of 17




using and/or franchising or licensing others to use “Red Hook Seafood” or any variation thereof

in any domain names, email addresses or social media handles.

       C.      A judgment and order requiring Defendants to pay Plaintiff damages in an amount

sufficient to compensate Plaintiff for injury it has sustained as a consequence of Defendants’ and

the Tennessee Franchisees’ unlawful acts and disgorging Defendants’ profits earned as a result of

these unlawful acts;

       D.      A judgment and order requiring Defendants to pay Plaintiff maximum statutory

damages under the Lanham Act in the amount of $100,000.00 for each violation of the Anti-

Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), for a minimum amount of

$100,000.00;

       E.      A judgment and order finding that this case is an exceptional case and requiring

Defendant to pay all of Plaintiff’s reasonable attorneys’ fees, costs and expenses, including those

available under 15 U.S.C. § 1117(a), and any other applicable law;

       F.      A judgment and order requiring each Defendant to pay Plaintiff pre-judgment and

post-judgment interest on the damages awarded; and

       G.      Such other and further relief as the Court deems just and equitable.


 Dated: February 17, 2021                         Respectfully submitted,

                                                  s/Saul Perloff
                                                    Saul Perloff
                                                    Texas Bar No. 00795128
                                                    saul.perloff@nortonrosefulbright.com
                                                  NORTON ROSE FULBRIGHT US LLP
                                                  111 W. Houston Street, Suite 1800
                                                  San Antonio, Texas 78205
                                                  Telephone      (210) 224-5575
                                                  Facsimile      (210) 270-7205

                                                  ATTORNEYS FOR PLAINTIFF
                                                  RED HOOK LOBSTER POUND LLC



                                              - 17 -
